Name: Commission Regulation (EEC) No 1964/81 of 14 July 1981 amending Regulation (EEC) No 2941/80 laying down detailed rules for the application of the system of production aid for olive oil
 Type: Regulation
 Subject Matter: production;  processed agricultural produce;  economic policy
 Date Published: nan

 Important legal notice|31981R1964Commission Regulation (EEC) No 1964/81 of 14 July 1981 amending Regulation (EEC) No 2941/80 laying down detailed rules for the application of the system of production aid for olive oil Official Journal L 192 , 15/07/1981 P. 0020 - 0020Commission regulation (EEC) No 1964/81of 14 July 1981amending Regulation (EEC) No 2941/80 laying down detailed rules for the application of the system of production aid for olive oilTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats [1], as last amended by Regulation (EEC) No 3454/80 [2], and in particular Article 5 (5) thereof,Whereas Article 1 of Commission Regulation (EEC) No 2941/80 [3] provides that crop declarations from olive growers who are not members of a producer organization must be submitted by 30 June 1981 at the latest ; whereas the olive harvest in Greece has been held up because of poor weather conditions ; whereas an additional period should be allowed for submission of crop declarations in Greece ;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS REGULATION :Article 1The first subparagraph of Article 1 (1) of Regulation (EEC) No 2941/80 is replaced by the following :"The crop declarations referred to in Article 3 of Regulation (EEC) No 2529/80 shall be submitted by 30 June 1981 at the latest in France and Italy and by 15 July 1981 at the latest in Greece."Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 July 1981.For the CommissionThe PresidentGaston Thorn[1] OJ No 172, 30. 9. 1966, p. 3025/66.[2] OJ No L 360, 31. 12. 1980, p. 16.[3] OJ No L 305, 14. 11. 1980, p. 18.--------------------------------------------------